Citation Nr: 1533638	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-34 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for a left shoulder disability.

2.  Entitlement to an initial compensable rating for a left hand disability.

3.  Entitlement to an initial compensable rating for a right hand disability.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to July 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2009 by the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction has since been transferred to the Wichita, Kansas RO.

In January 2013, the Board remanded the claims addressed herein for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 

FINDING OF FACT

The Veteran has no limitation of left shoulder or bilateral hand motion or any other clinically observable left shoulder or bilateral hand impairments.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010 and 5201 (2014).

2.  The criteria for an initial compensable rating for a left wrist disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5215 (2014).

3.  The criteria for an initial compensable rating for a right wrist disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5215 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from a disagreement with the initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c). 

The Veteran's service treatment and personnel records and post-service VA treatment records have been obtained.  

Furthermore, the Veteran was provided VA medical examinations in April 2008 and April 2015.  The examination reports are sufficient evidence for deciding the claims, as the examination reports include consideration of the Veteran's prior medical history and examinations and describe his upper extremity disabilities in sufficient detail so that the Board's evaluation is a fully informed one.  Thus, VA's duty to assist has been met.

Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Left Shoulder Disability 

The Veteran's left shoulder disability has been evaluated as noncompensably (0 percent) disabling throughout the entire rating period, pursuant to Diagnostic Code 5203, which outlines the rating criteria for impairments of the clavicle or scapula.  

The rating criteria for impairments of the shoulder and arm are outlined in Diagnostic Codes 5200 through 5203.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  Different rating criteria are assigned based on whether the affected arm is dominant or non-dominant, and the April 2015 VA examination report reflects that the Veteran is right-hand dominant; therefore his left shoulder disability is of the non-dominant upper extremity.  

Diagnostic Code 5200 assigns disability ratings based on evidence of ankylosis of the scapulohumeral articulation; Diagnostic Code 5201 assigns disability ratings based on limitation of shoulder motion; Diagnostic Code 5202 assigns disability ratings based on impairments of the humerus, to include malunion, recurrent dislocation of the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus (false flail joint), and loss of head of humerus (flail shoulder); and Diagnostic Code 5203 assigns disability ratings based on impairment of the clavicle or scapula, to include malunion, nonunion, and dislocation.  Id.  

Additionally, a compensable rating may be awarded based on x-ray findings of arthritis (degenerative changes) and noncompensably disabling limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Pursuant to 38 C.F.R. § 4.71 Plate I, which illustrates the ranges of motion for various joints, the full range of shoulder abduction and flexion is zero to 180 degrees, with the shoulder level defined as 90 degrees.  38 C.F.R. § 4.71, Plate I.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The provisions of 38 C.F.R. § 4.59 , which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The medical evidence spanning the rating period fails to document any limitation of left shoulder motion, including upon repetitive motion; or any left shoulder ankylosis; malunion of the left humerus; recurrent dislocation of the left scapulohumeral joint, fibrous union of the left humerus, nonunion of the left humerus (false flail joint), or loss of head of the left humerus (flail shoulder); or any impairment of the clavicle or scapula, to include malunion, nonunion, or dislocation; thereby failing to provide a basis for awarding a compensable rating pursuant to the rating criteria for impairments of the shoulder and arm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5300-5303.  

In that regard, the Board acknowledges that the Veteran's service treatment records reflect that he dislocated his left shoulder during an injury sustained in 1998 while paratrooping; however, his left shoulder impairment has since been classified as a left shoulder strain, and the Veteran has not dislocated his left shoulder since his initial injury.  Accordingly, a compensable rating pursuant to Diagnostic Code 5202 for recurrent dislocation of the scapulohumeral joint is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5302.

Moreover, while the Veteran has reported experiencing left shoulder functional loss, in the form of flare-ups producing instability/giving way, locking, fatigability, and lack of endurance, no instability has been clinically observed on examination, and no additional limitation of motion has been elicited on repetitive range of motion testing.  

In fact, the April 2008 VA examination report noted full range of motion of the left shoulder with no additional limitation on repetitive use and the April 2015 VA examination report noted that the Veteran had no limitation to his left shoulder joint and no pain noted on examination.  There was also no objective evidence of localized tenderness or pain on palpation of the joint.  It was expressly noted that the Veteran was able to perform repetitive use testing with at least three repetitions and that there was no additional functional loss or range of motion after three repetitions.  The April 2015 examiner stated that the main factor affecting both motion and function, as reported by the Veteran, is pain, but that during the examination, the Veteran demonstrated optimum effort as demonstrated in the reproducibility of the range of motion measurements with no additional evidence of functional limitation or decreased range of motion.  The examiner also noted that there was no decreased effort as a result of pain, fear of injury, disuse or neuromuscular inhibition.  Thus, even considering the Veteran's reported subjective functional loss, the corollary objective medical evidence of record does not suggest that when considering any additional left shoulder impairment that the Veteran experiences during a flare-up, his shoulder impairment would more nearly approximate the criteria for a compensable rating.  

Further, while x-rays of the Veteran's left shoulder reveal a slight deformity of his distal clavicle, which has been interpreted as consistent with residuals from his in-service left shoulder injury, the x-rays do not reveal any evidence of degenerative changes.  Thus, the lack of x-ray evidence of degenerative changes or any shoulder limitation of motion precludes the assignment of a compensable rating pursuant to Diagnostic Code 5003.  

In sum, while the Board appreciates the Veteran's report of experiencing a painful left shoulder disability, the evidence of record does not provide a basis for awarding a compensable rating pursuant to the applicable regulatory criteria.  As the preponderance of evidence is against the claim for a compensable rating, there is no benefit of the doubt to be resolved, and a compensable schedular rating for a left shoulder disability is not warranted.  

Bilateral Hand Disabilities

The Veteran is seeking compensable ratings for his bilateral hand disabilities, which are assigned noncompensable ratings each.  

The Veteran's hand disabilities, which he claimed as bilateral carpal tunnel syndrome but have been diagnosed as bilateral hand strains throughout the rating period, have been evaluated pursuant to Diagnostic Code 5215, which outlines the rating criteria for wrist limitation of motion.  Indeed, as the Veteran has characterized his "hand" disabilities as predominantly manifested by wrist pain and limitation of motion, the Board finds that this rating criteria most appropriately encompasses his symptoms.  

Pursuant to Diagnostic Code 5215, a 10 percent rating is warranted for either the dominant or non-dominant upper extremity based on wrist dorsiflexion limited to less than 15 degrees or palmar flexion limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.   

However, the Veteran demonstrated full range of wrist motion, as well as full range of finger motion, during both VA examinations performed in 2008 and 2015, with no reported flare-up episodes.  Furthermore, no limitation of hand motion has been documented in the Veteran's VA treatment records.  While the Veteran reported experiencing bilateral hand weakness, stiffness, instability and giving way, fatigability, and lack of endurance during his 2008 VA examination, the lack of any corresponding objective limitation of motion, including on repetitive motion, fails to suggest a basis for awarding a compensable rating based on functional loss.  

Further, this lack of limitation of motion and the lack of any x-ray evidence of degenerative changes of the hands fails to provide a basis for awarding compensable ratings pursuant to Diagnostic Code 5003.  

Thus, a basis for awarding a compensable rating under the schedular rating criteria, to include for functional loss, has not been presented.  Accordingly, the preponderance of the evidence is against the Veteran's claims for compensable ratings; there is no doubt to be resolved, and compensable schedular ratings for the Veteran's bilateral hand disabilities are not warranted.  

Extraschedular Rating Consideration

With regard to whether referral for an extraschedular evaluation is warranted with regard to the Veteran's left shoulder and bilateral hand disability increased rating claims, the evidence shows that the Veteran's service-connected disabilities cause symptoms of pain and his perception of impaired movement.  These reported symptoms are expressly considered in the applicable rating criteria.  Accordingly, the rating criteria considered in this case reasonably describe the Veteran's disability levels and these symptoms, and the Veteran has not reported symptoms not contemplated by the rating criteria.  Thus, the Veteran's disability pictures are contemplated by the rating schedule, the assigned schedular evaluations for the service-connected disabilities are adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

Further, as the Veteran is in receipt of a total disability rating based on individual employability (TDIU), effective throughout the entirety of the rating period, the Board need not address whether such a claim has been implicitly raised as part and parcel of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 


ORDER

An initial compensable rating for a left shoulder disability is denied.

An initial compensable rating for a left hand disability is denied.

An initial compensable rating for a right hand disability is denied.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


